Exhibit32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER OF NEWFIELD EXPLORATION COMPANY PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the accompanying quarterly report on Form 10-Q for the quarterly period ended June 30, 2012 filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Terry W. Rathert, Executive Vice President and Chief Financial Officer of Newfield Exploration Company (the “Company”), hereby certify, to my knowledge, that: 1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:July 26, 2012 /s/ TERRY W. RATHERT Terry W. Rathert
